Citation Nr: 0122960	
Decision Date: 09/20/01    Archive Date: 09/24/01

DOCKET NO.  94-43 100	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to a higher initial evaluation for post-traumatic 
stress disorder (PTSD), evaluated as 10 percent disabling 
prior to April 6, 1992, and as 100 percent disabling from 
April 6, 1992.  


REPRESENTATION

Appellant represented by:	James W. Stanley, Jr., 
Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Ralph G. Stiehm, Counsel

INTRODUCTION

The veteran had active service from January 1968 to May 1969.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in North Little 
Rock, Arkansas.  

In March 1996, the Board issued a decision in which it denied 
entitlement to an effective date earlier than April 6, 1992, 
for a 100 percent evaluation for PTSD.  In July 1998, the 
United States Court of Veterans Appeals (now the United 
States Court of Appeals for Veterans Claims, hereinafter 
Court) vacated that decision and remanded this case to the 
Board.  In October 1998, the Board then remanded this case to 
the RO in furtherance of the Court's remand.  The case is now 
once again before the Board.  For the reasons discussed 
below, the Board has re-characterized the issue on appeal.


FINDING OF FACT

PTSD has rendered the veteran demonstrably unable to obtain 
or retain employment as of April 25, 1991.


CONCLUSION OF LAW

The criteria for 100 percent evaluation for PTSD from the 
effective date of service connection on April 25, 1991 have 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 4.1-4.14, 4.132, Diagnostic Code 9411 (1996).



REASONS AND BASES FOR FINDING AND CONCLUSION

The issue on appeal had been characterized as entitlement to 
an earlier effective date for the 100 percent rating for 
PTSD.  The Board has re-characterized the issue as one of 
entitlement to a higher initial evaluation for PTSD.

The RO granted service connection for PTSD in January 1993.  
The RO made the grant of service connection effective April 
25, 1991 and evaluated the veteran's disability as 10 percent 
disabling.  In February 1993, the veteran submitted a notice 
of disagreement challenging the evaluation assigned by the 
RO.  Thereafter, in March 1993, the RO provided the veteran 
with a supplemental statement of the case which addressed as 
an issue entitlement to an increased evaluation for PTSD.  In 
May 1993 the veteran filed a substantive appeal, thereby 
perfecting his appeal to the Board of the issue of the proper 
evaluation to be assigned for his service-connected PTSD.  
See 38 U.S.C.A. § 7105(a) (West 1991); 38 C.F.R. § 20.200 
(2000).

In September 1993, the RO granted a 100 percent schedular 
evaluation for PTSD, effective from April 6, 1992.  In 
notifying the veteran of this action, the RO also indicated 
that this action constituted a full grant of the benefit 
sought on appeal, and that the appeal had been withdrawn.  

In November 1993, however, the Court issued AB v. Brown, 6 
Vet. App. 35 (1993), in which it held that where a claimant 
has filed a notice of disagreement as to an RO decision 
assigning a particular rating, a subsequent RO decision 
assigning a higher rating, but less than the maximum 
available benefit, does not abrogate the pending appeal.  
Although 100 percent is the maximum available benefit, the 
effective date of the award did not cover the entire period 
from the effect date of service connection in April 1991.  
Thus, between the effective date of service connection in 
April 1991 and the effective date of the 100 percent rating 
in April 1992, the possibility of a rating higher than 10 
percent remained.

Moreover, in January 1999, the Court issued Fenderson v. 
West, 12 Vet. App. 119 (1999).  Fenderson distinguished the 
situation of filing a notice of disagreement following the 
grant of service connection and the initial assignment of a 
disability evaluation from that of filing a notice of 
disagreement from the denial of a subsequent claim for 
increase.  Fenderson also recognized the concept of "staged 
ratings", that is, the assignment of different percentage 
disability ratings during the period in question, when the 
appeal involves the initial assignment of a disability 
evaluation.  

Under AB and Fenderson, once the appellant had perfected an 
appeal from the disability evaluation assigned in the 
initial, January 1993 rating decision, the matter of the 
disability evaluation for the period from the effective date 
of service connection - April 25, 1991 - to the effective 
date of the 100 percent evaluation - April 6, 1992 - remained 
before the Board on appeal.  Even though AB and Fenderson 
were decided after the rating decisions on appeal in this 
matter, the Board must use the version of law most favorable 
to the claimant.  Cf. Karnas v. Derwinski, 1 Vet. App. 308, 
312-13 (1991) (when there has been a change in an applicable 
stature or regulation after a claim has been filed but before 
a final decision has been rendered, VA must apply the version 
of the statute or regulation which is most favorable to the 
claimant, unless Congress has expressly provided otherwise or 
has authorized VA to provide otherwise and VA has done so).  

The Board sees no prejudice to the veteran in its 
recharacterization of the issue on appeal. See Bernard v. 
Brown, 4 Vet. App. 384 (1883).  Whether the issue is 
characterized as one of entitlement to a higher rating or one 
of entitlement to an earlier effective date for the 100 
percent rating, the determinative issue remains the same:  
whether the record contains a factual basis for the 
assignment of a 100 percent rating before April 6, 1992.  The 
issue of entitlement to an earlier effective date involves 
additional matters, such as the date of the claim for 
increase, which are not applicable to the question of 
entitlement to a higher rating.  Also, the question of 
entitlement to a higher rating involves the matter of 
entitlement to intermediate levels of disability between the 
10 percent rating currently in effect for the period in 
question and the 100 percent rating, as well as the 
possibility of "staged ratings" for this period.  In short, 
it provides more possibilities rather than fewer 
possibilities for the appellant. 

The Board acknowledges that, following the September 1993 
rating decision that assigned a 100 percent rating for PTSD 
from April 6, 1992, the veteran has disputed that effective 
date, alleging that the effective date of the total rating 
assigned should extend back to April 1991.  The veteran 
perfected an appeal from that action. The Board also 
acknowledges that the RO, in a February 2000 supplemental 
statement of the case, ostensibly expanded the issue at hand 
to include whether there was clear and unmistakable error 
(CUE) in an earlier decision.  As the Board is recognizing 
that the initial assignment of the 10 percent rating is not a 
final decision, the application of the question of CUE in 
that decision is not appropriate.  The question of CUE is 
applicable only when a decision is final.

As this appeal arises from an initial grant of service 
connection, the Board must consider the adequacy of the 
assigned evaluation for the entire period under consideration 
dating back to the effective date of the grant of service 
connection and must consider, as part of its analysis, 
whether staged ratings are appropriate.  See Fenderson v. 
West, 12 Vet. App. 119, 126 (2000).  There is no prior final 
decision under review in this case, and the issue as properly 
framed, therefore, is not whether the veteran is entitled to 
an earlier effective date for a total evaluation or whether 
an earlier decision contains clear and unmistakable error, 
but whether an evaluation in excess of 10 percent is 
warranted for the period from April 25, 1991, to April 6, 
1992.  This characterization of the issue on appeal is one 
that is most favorable to the appellant.  As the appellant 
had appealed the effective date of the 100 percent rating, 
not the effective date of service connection, in no instance 
would there be a possibility of assigning a rating earlier 
than the effective date of service connection, i.e., April 
25, 1991.

Addressing the issue on appeal - whether the appellant is 
entitled to a higher rating for PTSD for the period from 
April 25, 1991, to April 6, 1992 - the Board notes that the 
evaluation assigned for a service-connected disability is 
established by comparing the manifestations reflected by the 
recent medical findings with the criteria in the VA's 
SCHEDULE FOR RATING DISABILITIES (Schedule), codified in 
C.F.R. Part 4 (2000).  VA has a duty to acknowledge and 
consider all regulations that are potentially applicable 
through the assertions and issues raised in the record, and 
to explain the reasons and bases for its conclusion.  
Application of the schedular criteria to the facts at hand 
warrants determination that the veteran is entitled to a 100 
percent schedular evaluation for PTSD as of April 25, 1991, 
the effective date of the grant of service connection in this 
case.  

Under the criteria applicable to the time frame in question, 
PTSD warrants a 30 percent evaluation if the disability 
results in definite impairment in the ability to establish or 
maintain effective and wholesome relationships with people.  
The psychoneurotic symptoms must be such as to result in such 
reduction in initiative, flexibility, and efficiency and 
reliability levels as to produce definite industrial 
impairment.  PTSD warrants a 50 percent evaluation, if the 
ability to maintain effective or favorable relationships with 
people is considerably impaired.  By reason of psychoneurotic 
symptoms the reliability, flexibility and efficiency levels 
must be so reduced as to result in considerable industrial 
impairment.  PTSD warrants a 70 percent evaluation, if the 
ability to establish and maintain effective or favorable 
relationships with people is severely impaired and the 
psychoneurotic symptoms are of such severity and persistence 
that there is severe impairment in the ability to obtain or 
retain employment.  A total evaluation is available if the 
attitudes of all contacts except the most intimate are so 
adversely affected as to result in virtual isolation in the 
community; if the disorder results in totally incapacitating 
psychoneurotic symptoms bordering on gross repudiation of 
reality with disturbed thought or behavioral processes 
associated with almost all daily activities such as fantasy, 
confusion, panic and explosions of aggressive energy 
resulting in profound retreat from mature behavior; or if the 
individual is demonstrably unable to obtain or retain 
employment.  38 C.F.R. § 4.132, Diagnostic Code 9411 (1996).  
Each of the criteria for a total evaluation is an independent 
basis for granting a 100 percent rating.  Johnson v. Brown, 7 
Vet. App. 95, 97 (1994).

The veteran's representative has referred to the letters from 
Rosemary C. Brandt, M.D., of which there are several in the 
record, as evidence to show that the veteran was unemployable 
before April 1992.

The first letter from Dr. Brandt is dated August 30, 1991 and 
is addressed to the U.S. Probation Office.  It does not 
contain the opinion that that veteran was unable to work.  
This letter is essentially similar to the first two 
paragraphs of a letter dated June 22, 1992 and addressed to 
the state Disability Determination office for the Social 
Security Administration.  The June 1992 letter does, however, 
contain the statement that Dr. Brandt did not see how the 
veteran could maintain any kind of employment or get along 
with others.  A short, handwritten letter from Dr. Brandt, 
dated August 24, 1994 and addressed "To Whom It May 
Concern" also contains a statement that the veteran was 
unable to work from November 1990.  The most recent letter 
from Dr. Brandt, dated April 28, 2001, contains the statement 
that the veteran had been unable to hold regular employment 
since at least 1990. 

In addition to the statements from Dr. Brandt, who had seen 
the veteran intermittently from September 1989 to the spring 
of 1992, the summary of VA hospitalization from April 6, 1992 
to May 1, 1992, contains an opinion that the veteran was 
unemployable due to his long history of PTSD symptoms and 
chaotic interpersonal relationships.  The report of a VA 
psychiatric examination in September 1993 also contains the 
opinion that the veteran certainly would not be able to work.

Thus, the earliest evidence of record containing an opinion 
that the veteran was unable to work due to his service-
connected psychiatric disability is the summary of the VA 
hospitalization beginning April 6, 1992.  It is this date 
that the RO has used as the effective date of the 100 percent 
rating.

Dr. Brandt, who had seen the veteran intermittently from 
September 1989, did not express the opinion that the veteran 
was unable to work until June 1992.  She then and since has 
maintained that the veteran had been unable to work since 
1990 - which predates the effective date of service 
connection for PTSD.  In her latest letter, she offers the 
explanation that the letter to the parole office was 
occasioned by the veteran's inability to hold a job, a 
requirement of his parole; the parole officer required a 
statement as to his illness.  The Board infers from her 
stated explanation that she believed that the veteran could 
not work in August 1991, when she wrote the letter to the 
parole office, but that she did not then say so because 
employment was a condition of the veteran's parole.  

Other evidence in the claims file is consistent with the 
conclusion offered in June 1992 that the veteran's inability 
to obtain or retain employment has been present throughout 
the period of time in question.  The discharge report for the 
period of VA hospitalization beginning on April 6, 1992, 
which records an Axis I diagnosis of PTSD complicated by 
bipolar disorder and sets forth a GAF evaluation of 30, does 
not offer any basis to conclude that the severity of the 
veteran's symptoms were of recent origin.  Instead, the 
competency opinion in this report indicates that the 
conclusion that the veteran was unemployable was premised 
upon what was characterized as the veteran's "long history 
of PTSD symptoms and chaotic interpersonal relationships."   

The veteran testified in May 2001 that he last worked as a 
loan closer for a siding company in November 1990.  During a 
hearing in May 1993, the veteran indicated that he had not 
worked since 1990 other than work he had performed as a bail 
enforcement agent on one occasion, for which he earned $600, 
and work he performed delivering two or three cars for a 
friend, for which he earned $50 to $100.  The veteran's ex-
wife indicated in a May 1993 statement that the veteran had 
not been able to "hold a job" in over two years.  

The claims file does not contain evidence that the veteran 
was employed during the time period under consideration or 
that he was employable during that period of time.  Although 
the Social Security Administration (SSA) made an award of 
Supplemental Security Income effective February 14, 1992, 
which apparently was the date of the veteran's claim for 
these benefits, the claims file does not contain either a 
decision explaining the rationale for the SSA decision or the 
evidence utilized by SSA in making that decision.  Further, 
an April 2000 report of contact reflects that SSA destroyed 
the veteran's file in November 1996.  As such, there is no 
reasonable likelihood that contacting SSA would result in 
additional evidence probative of the issue at hand.  Because 
the veteran was demonstrably unable to obtain or retain 
employment as early as the effective date of the grant of 
service connection in this case, the veteran is entitled to a 
schedular 100 percent evaluation for PTSD as of that date.  


ORDER

An 100 percent evaluation for PTSD from April 25, 1991 is 
granted.  



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals



 

